                               Case 4:20-cv-04621-JSW Document 13 Filed 07/13/20 Page 1 of 3



                         1   Jennifer S. Romano (SBN 195953)                  Charles F. Robinson (SBN 113197)
                             jromano@crowell.com                              charles.robinson@ucop.edu
                         2   Emily T. Kuwahara (SBN 252411)                   Margaret L. Wu (SBN 184167)
                             ekuwahara@crowell.com                            margaret.wu@ucop.edu
                         3   CROWELL & MORING LLP                             Allison M. Woodall (SBN 178533)
                             515 South Flower Street, 40th Floor              allison.woodall@ucop.edu
                         4   Los Angeles, California 90071                    Sonya U. Sanchez (SBN 247541)
                             Telephone: 213.622.4750                          sonya.sanchez@ucop.edu
                         5                                                    UNIVERSITY OF CALIFORNIA
                             A. Marisa Chun (SBN 160351)                      OFFICE OF THE GENERAL COUNSEL
                         6   mchun@crowell.com                                1111 Franklin Street, 8th Floor
                             Molly A. Jones (SBN 301419)                      Oakland, CA 94607-5200
                         7   mojones@crowell.com                              Telephone: 510.987.9800
                             CROWELL & MORING LLP
                         8   3 Embarcadero Center, 26th Floor
                             San Francisco, California 94111
                         9   Telephone: 415.986.2800

                    10       Thomas A. Lorenzen (pro hac vice forthcoming)
                             tlorenzen@crowell.com
                    11       Daniel W. Wolff (pro hac vice forthcoming)
                             dwolff@crowell.com
                    12       CROWELL & MORING LLP
                             1001 Pennsylvania Avenue, N.W.
                    13       Washington, D.C. 20004-2595
                             Telephone: 202.624.2500
                    14
                             Attorneys for Plaintiff
                    15       THE REGENTS OF THE UNIVERSITY OF
                             CALIFORNIA
                    16
                                                            UNITED STATES DISTRICT COURT
                    17
                                                        NORTHERN DISTRICT OF CALIFORNIA
                    18
                                                        SAN FRANCISCO/OAKLAND DIVISION
                    19
                             THE REGENTS OF THE UNIVERSITY OF                Case No. 3:20-cv-04621-JSW
                    20       CALIFORNIA, a California Corporation,
                                                                             NOTICE OF PENDENCY OF OTHER
                    21                         Plaintiff,                    ACTION OR PROCEEDING
                    22              v.
                                                                             Civ. L.R. 3-13
                             UNITED STATES DEPARTMENT OF
                    23       HOMELAND SECURITY; U.S.
                             IMMIGRATION AND CUSTOMS                         Complaint filed: July 10, 2020
                    24       ENFORCEMENT; CHAD F. WOLF, in his
                             official capacity as Acting Secretary of the
                    25       United States Department of Homeland
                             Security; and MATTHEW ALBENCE, in his
                    26       official capacity as Acting Director of U.S.
                             Immigration and Customs Enforcement,
                    27
                                               Defendants.
                    28
  C ROWELL                                                                                           NOTICE OF PENDENCY OF
& M ORING LLP
                                                                                               OTHER ACTION OR PROCEEDING;
A TTORN E YS A T L A W
                                                                                                   CASE NO. 3:20-CV-04621-JSW
                                Case 4:20-cv-04621-JSW Document 13 Filed 07/13/20 Page 2 of 3



                         1          TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                         2          PLEASE TAKE NOTICE that in accordance with Civil Local Rule 3-13, Plaintiff The

                         3   Regents of the University of California (“Plaintiff” or “The Regents”) hereby provides notice that

                         4   the action captioned The State of California v. U.S. Department of Homeland Security et al., Case

                         5   No. 3:20-cv-04592-JST (N.D. Cal.), pending in this United States District Court for the Northern

                         6   District of California, Oakland Division, before Judge Jon S. Tigar (the “State of California

                         7   action”), involves all or a material part of the same subject matter and all or substantially all of the

                         8   same parties as the above-captioned action.

                         9          Specifically, in both the above-captioned action and the State of California action, the

                    10       respective plaintiffs, on behalf of California public universities, seek to stop defendants the U.S.

                    11       Department of Homeland Security, U.S. Immigration and Customs Enforcement, Acting

                    12       Secretary of the United States Department of Homeland Security Chad F. Wolf, and Acting

                    13       Director of U.S. Immigration and Customs Enforcement Matthew Albence from implementing a

                    14       rescission or modification of the COVID-19 related-exemptions to 8 C.F.R. § 214.2(f)(6)(i)(G) on

                    15       in-person learning requirements for nonimmigrant students who are studying in this country

                    16       pursuant to F-1 visas, which was announced by Defendants on July 6, 2020 (“the Directive”).

                    17       Both actions allege violations of the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 553,

                    18       706. The plaintiffs in both cases allege the same or similar injury to their public universities.

                    19       Both actions involve the same defendants and the same primary event. As such, if this action and
                    20       the State of California action were conducted before different Judges in this District, it appears

                    21       likely that there will be an unduly burdensome duplication of labor and expense and/or conflicting
                    22       results. See Civ. L.R. 3-12(a)(2). Plaintiff therefore believes that under Local Rule 3-12(a), this

                    23       action is related to the State of California action; accordingly, on July 13, 2020, Plaintiff is filing

                    24       an Administrative Motion to Consider Whether Cases Should Be Related, pursuant to Local Rule

                    25       3-12(b) in the State of California action.

                    26              In addition, pursuant to Civil Local Rule 3-13, Plaintiff also provides notice that the

                    27       following additional actions, filed in other District Courts, raise challenges to the Directive under

                    28       the Administrative Procedure Act: President and Fellows of Harvard College v. U.S. Department
  C ROWELL                                                                                                   NOTICE OF PENDENCY OF
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -2-                      OTHER ACTION OR PROCEEDING;
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                                Case 4:20-cv-04621-JSW Document 13 Filed 07/13/20 Page 3 of 3



                         1   of Homeland Security et al., Case No. 1:20-cv-11283-ADB (D. Mass.), pending in the United

                         2   States District Court for the District of Massachusetts, before Judge Allison D. Burroughs (the

                         3   “Harvard action”); Z.W. et al.. v. U.S. Department of Homeland Security et al., Case No. 8:20-cv-

                         4   01220 (C.D. Cal.), pending in the United States District Court for the Central District of

                         5   California, before Judge Cormac Carney (the “Individual Students action”); and Johns Hopkins

                         6   University v. U.S. Department of Homeland Security et al., Case No. 1:20-cv-01873 (D. D.C.),

                         7   pending in the United States District Court for the District of Columbia (the “Johns Hopkins

                         8   action”).

                         9          Plaintiff does not believe that any transfer to another U.S. District Court is appropriate

                    10       pursuant to 28 U.S.C. §1407. Pursuant to the Multidistrict Litigation statute, when civil actions

                    11       involving one or more common questions of fact are pending in different districts -- such as

                    12       numerous consumer class actions or massive product liability cases involving the same product --

                    13       such actions may be transferred to another district for coordinated or consolidated pretrial

                    14       proceedings. This and the other noted cases arise under the Administrative Procedure Act, and

                    15       the courts’ review will be limited to the administrative record. No further factual development

                    16       involving common questions of fact will be necessary. Transfer pursuant to 28 U.S.C. §1407(a)

                    17       would therefore be inappropriate.

                    18       Dated: July 13, 2020                     Respectfully submitted,
                    19                                                CROWELL & MORING LLP
                    20                                                By: /s/ Jennifer S. Romano
                                                                          Jennifer S. Romano
                    21                                                    Attorneys for Plaintiff
                                                                          THE REGENTS OF THE UNIVERSITY OF
                    22                                                    CALIFORNIA
                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                                 NOTICE OF PENDENCY OF
& M ORING LLP
A TTORN E YS A T L A W
                                                                            -3-                      OTHER ACTION OR PROCEEDING;
                                                                                                         CASE NO. 3:20-CV-04621-JSW
